775 So.2d 315 (2000)
Kenneth COVERT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D99-1125.
District Court of Appeal of Florida, Second District.
May 12, 2000.
James Marion Moorman, Public Defender, and Douglas Chanco, Assistant Public Defender, Bartow, for Appellant.
Kenneth Covert, Pro Se.
Robert A. Butterworth, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
BLUE, Judge.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Kenneth Covert challenges the revocation of his probation. At the hearing, Mr. Covert admitted violating probation. Because Mr. Covert admitted his violations without reserving the right to appeal any dispositive issue and because he has not filed a motion to withdraw his plea below, he has not preserved any issues for review. See Benelhocine v. State, 717 So.2d 104 (Fla. 2d DCA 1998) (dismissing appeal from revocation of probation where defendant admitted violations and failed to move for plea withdrawal). See also § 924.051(4), Fla. Stat. (1997). Accordingly, we affirm. The record, however, does not contain a written order specifying the conditions violated. We remand for the trial court to enter a written order of revocation. See Donley v. State, 557 So.2d 943 (Fla. 2d DCA 1990).
Affirmed and remanded.
CAMPBELL, A.C.J., and SALCINES, J., Concur.